DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 04/26/21 as being acknowledged and entered.  By this amendment claims 1-20 are pending and claims 18-20 are withdrawn. The 35 USC § 102 rejection of claims 1-20 in the Final office action dated 1/28/21 is withdrawn based on applicants arguments.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No.16/292798, filed on 04/02/19.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome a rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic et al. (US Patent 9,953,692).
Claim 1:  Mihajlovic teaches a spin-orbit-torque magnetization rotational element comprising (Fig. 2A): a spin-orbit-torque wiring (220/ terminal A) extending in a first direction, wherein the spin-orbit-torque wiring produces a spin current due to a spin Hall effect when a current flows;  5an antiferromagnetic layer laminated (216/214) on one surface of the spin-orbit-torque wiring; and a first ferromagnetic (212/204) layer (Col. 2 lines 51-54) located on a side of the antiferromagnetic layer opposite to the spin-orbit-torque wiring and magnetically coupled with the antiferromagnetic layer by exchange coupling (Col. 4 lines 16-43), 10wherein a length of the antiferromagnetic layer in the first direction is shorter than a length of the spin-orbit-torque wiring in the first direction (Fig. 2A).  Mihajlovic teaches the phenomenon of exchange bias between the antiferromagnetic and ferromagnetic materials 214 and 204 in such a way that one of ordinary skill in the art would also be able to modify layers 216 and 212 to also interact using exchange coupling.  Further, Mihajlovic teaches the concept being conventional in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the layers to accommodate exchange coupling as it is used within Mihajlovic’s device and is described as well known in the art (Col. 4 lines 16-43).

Claim 203:  Mihajlovic teaches an easy axis of magnetization of the first ferromagnetic layer is a lamination direction; and magnetizations of the antiferromagnetic layer and magnetization of the first 25ferromagnetic layer exhibit exchange anisotropy in the lamination direction (Col. 2 lines 51-67, Claim 11, Col. 3 lines 25-33, Cl. 6 lines 1-7).  It is noted that the lamination direction could be in the direction of the stacked layers, or along the plane where the layers connect.
Claim 4:  Mihajlovic teaches portions of the magnetization of the antiferromagnetic layer are oriented in the in-plane direction and the lamination direction in a state where no external force is 5applied (Col. 4 lines 5-15).  It is noted that the lamination direction could be in the direction of the stacked layers, or along the plane where the layers connect.
Claim 5:  Mihajlovic teaches the antiferromagnetic layer includes any one selected from the group consisting of IrMn, PtMn, FeMn, and PdMn (Col. 5 lines 20-24).  
Claim 6:  Mihajlovic teaches the antiferromagnetic layer includes any one selected from the group consisting of IrMn, PtMn, FeMn, and PdMn (Col. 5 lines 20-24).
Claim 157:  Mihajlovic teaches the antiferromagnetic layer includes any one selected from the group consisting of IrMn, PtMn, FeMn, and PdMn (Col. 5 lines 20-24).

Claim 517:  Mihajlovic teaches the spin-orbit-torque wiring includes a nonmagnetic metal whose atomic number is greater than or equal to atomic number 39 with d and f electrons in an outermost shell (Col. 2 lines 62-67)  
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic et al. (US Patent 9,953,692), as applied to claim 1 above, and further in view of Gosavi et al. (US PGPub 2019/0305216)
Regarding claim 9, as described above, Mihajlovic substantially reads on the invention as claimed, and discusses minimum critical thickness of the layers (Col 4 lines 43-67, Col. 5 lines 1-24), but does not specifically teach a film thickness of the antiferromagnetic layer is less than or equal to twice a 25spin diffusion length of the antiferromagnetic layer.  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a 25spin diffusion length of the antiferromagnetic layer to ensure the highest spin torque is achieved [0039, 0041].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness taught by Mihajlovic to be less than or equal to twice a 25spin diffusion length of the antiferromagnetic layer to ensure the highest spin torque is achieved [0039, 0041] as taught by Gosavi.  
Claim 10:  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a spin diffusion length of the antiferromagnetic layer [0039, 0041].  

Claim 1012:  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a spin diffusion length of the antiferromagnetic layer.  
Claim 13:  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a spin diffusion length of the antiferromagnetic layer.  
Claim 14:  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a 20spin diffusion length of the antiferromagnetic layer.  
Claim 15:  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a spin diffusion length of the antiferromagnetic layer.  
Claim 16:  Gosavi teaches a film thickness of the antiferromagnetic layer is less than or equal to twice a spin diffusion length of the antiferromagnetic layer.  
Response to Arguments
Applicant’s arguments, filed 4/26/21, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made using a new interpretation of Mihajlovic from the previous rejection.  As stated above, Mihajlovic teaches exchange coupling within the device of Fig 2A and teaches its known use in the art of MTJ devices.   One of ordinary skill in the art would be able to modify the device taught by Mihajlovic to use exchange coupling between both sets of AFM and FM layers to read on the claim language.  Mihajlovic is not 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baraganca (US PGPub 2017/0179372) [0030-0032] (previously listed)
Lin et al. (US PGPub 2020/0212291) (Fig. 2A)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814